Citation Nr: 0637965	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether clear and unmistakable error was committed in a July 
23, 1957 rating decision reducing from 10 percent to 
noncompensable the disability evaluation for history of 
chronic traumatic synovitis of the right elbow joint.


REPRESENTATION

Appellant represented by:	 The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that clear 
and unmistakable error (CUE) had not been committed in a July 
1957 rating decision reducing the evaluation of the veteran's 
service-connected right elbow disability.

The Board's June 2005 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court) which 
remanded the matter to the Board in August 2006 for 
compliance with an August 2006 joint motion for remand.  


FINDINGS OF FACT

1.  At the time of the July 1957 rating decision the correct 
facts, as they were then known, were before the adjudicator 
and the statutory and regulatory provisions then extant were 
correctly applied in reducing from 10 percent to 0 percent 
the disability evaluation for history of chronic traumatic 
synovitis of the right elbow joint.

2.  The July 1957 rating decision reducing the disability 
evaluation for history of chronic traumatic synovitis of the 
right elbow joint did not contain factual or legal errors of 
such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the July 23, 
1957 rating decision reducing from 10 percent to 
noncompensable the disability evaluation for history of 
chronic traumatic synovitis of the right elbow joint.  38 
C.F.R. § 3.105 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historical Background

A June 1952 rating decision granted service connection for 
chronic traumatic synovitis of the right elbow joint and 
assigned a noncompensable disability evaluation from March 
1946 and a 10 percent disability evaluation from May 1949.  
The 10 percent evaluation was confirmed and continued in a 
January 1957 rating decision.  

Thereafter, the veteran underwent a VA examination in June 
1957.  The report of this examination indicates that 
inspection of the right elbow revealed no gross visible 
deformity, and no swelling or tenderness.  Manipulation was 
not painful.  There was full range of motion in all 
directions.  The diagnosis was residuals of old injury, right 
elbow, minimal.

By a statement dated July 18, 1957, the veteran's 
representative argued that the rating had been based on X-ray 
studies that showed bony ankylosis of the right elbow and 
loose bodies in the joint space resulting from chip fracture 
in service and that, as a consequence, the rating board 
should not accept a "flat statement that 'no deformity' 
exists" now without benefit of X-ray or some reasonable 
explanation for the assumed disappearance of the fracture 
residuals.  

A July 23, 1957, rating decision reduced the rating for the 
veteran's right elbow disability -- history of chronic 
traumatic synovitis of the right elbow joint -- from 10 
percent to 0 percent, effective from September 22, 1957.  On 
July 23, 1957, a notice was sent to the veteran pursuant to 
38 C.F.R. § 3.9(e) (1956).  The veteran did not submit 
additional evidence or argument and, as stated in the July 
1957 notice letter, the veteran's compensation was 
discontinued as of September 30, 1957.  

Clear and Unmistakable Error

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated that CUE is a very specific and rare kind of 
error, such as the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It was stated that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, such as and a CUE claim, the presumption is even 
stronger.  Fugo v. Brown, 6 Vet. App. at 43-44.  Thus, as a 
threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity. Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44. 
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id. Additionally, the 
Court held that VA's breach of its duty to assist cannot form 
a basis for a claim of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).

Discussion

The veteran claims that the RO committed clear and 
unmistakable error in the July 23, 1957 rating action which 
reduced his evaluation for a right elbow disorder from 10 
percent disabling to noncompensable.  The veteran has 
submitted several arguments in support of his claim and the 
Board will address them individually.  

(1)  The veteran asserts that the RO committed clear and 
unmistakable error in its July 1957 rating decision by 
relying upon an incomplete VA examination, that is, one that 
did not include X-ray evidence of the right elbow.  He argues 
that another examination should have been scheduled.  In an 
August 2004 statement, the veteran specifically pled that VA 
committed clear and unmistakable error by failing in its duty 
to assist the veteran.  Even if X-rays had been taken in 
1957, the X-ray evidence would not change the fact that the 
medical evidence of record in 1957 showed a full range of 
motion in the right elbow.  However, the veteran's contention 
here that the 1957 examination was inadequate speaks to VA's 
duty to assist.  Failure of the duty to assist cannot be a 
basis for CUE.  Fugo v. Brown, 6 Vet. App. at 44; Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  

At the time of the July 1957 rating decision, the veteran's 
right elbow disability was rated as 10 percent disabling 
using criteria of Diagnostic Code 5020, synovitis, which 
called for the assignment of ratings based on limitation of 
function of the affected part, as hypertrophic arthritis.  38 
C.F.R. Part 4, DC 5020 (1956).  The July 1957 rating decision 
reduced the veteran's rating from 10 percent to 0 percent 
based on medical evidence of a full range of motion in the 
right elbow.  The veteran did not submit any medical evidence 
following notice of the July 1957 proposed reduction, and a 
letter he apparently sent to his representative in 1957 was 
not submitted to VA until 2004.  Because that letter was not 
of record at the time of the July 1957 rating decision, it 
cannot be used as a basis for finding CUE.

Any breach of VA's duty to assist the veteran in not 
scheduling additional examination in 1957 cannot rise to the 
level of clear and unmistakable error. Caffrey, supra.  In 
addition, to the extent that the argument amounts to a 
questioning of how the evidence was weighed and evaluated, 
this also cannot form a basis for CUE.  Fugo v. Brown, 6 Vet. 
App. at 44.  A valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996). 

(2)  It is argued that VA did not address regulations that 
pertain to rating reductions, i.e. 38 C.F.R. § 3.172 (1956), 
3.9(e) (1956) and 3.344 (2006).  Initially, the Board would 
point out that claims for CUE are based on the law in 
existence at the time of the action in question.  Section 
3.172 was renumbered 38 C.F.R. § 3.344 in 1961; (see 26 FR 
1586, February 26, 1961) after the rating action in question 
was conducted.  Thus it would be inappropriate to discuss 
section 3.344 in this claim.  

As to 38 C.F.R. § 3.9(e), the pertinent regulation in effect 
at the time of the July 1957 rating decision specified that, 
when a reduction in an evaluation for a service-connected 
disability was considered warranted, the rating agency would 
prepare a rating that would implement the reduction sixty 
days from the date of the rating.  38 C.F.R. § 3.9(e) (1956).  
The rating agency would promptly notify the veteran that the 
impending reduction would occur if he did not provide 
additional evidence within a 60-day period.  Id.  If the 
veteran submitted additional evidence within 60 days, the 
rating agency would reconsider and confirm, modify, or cancel 
the previous rating.  Id.  As noted above, the RO followed 
the regulatory procedures as then required.  The veteran was 
notified of the pending reduction in July 1957 and of his 
appellate rights.  He did not respond within the 60 day 
period.  Review of the claims folder finds no additional 
evidence submitted within 60 days from the date of the rating 
decision.  Thus, the Board finds that the RO followed the 
procedural requirements of 38 C.F.R. § 3.9(e).

It is contended that the RO in July 1957 failed to discuss 
and apply the elements of 38 C.F.R. § 3.172 as in effect at 
that time.  The Board notes, initially, that before February 
1, 1990, the requirement of 38 U.S.C. § 5104(b), that ROs 
specify the evidence considered and the reasons for the 
disposition, was not in existence.  Therefore, even if a 
specific statute or regulation was not discussed in the 1957 
rating decision, it does not necessarily mean that it was not 
considered by the RO in making the determination.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  

As for the application of 38 C.F.R. § 3.172, the regulation 
then specified that the rating agency is to handle cases with 
changes in medical findings or diagnoses so as to produce the 
greatest stability of disability evaluations.  38 C.F.R. § 
3.172(a) (1956).  It was essential that the entire record or 
examinations and the medical-industrial history be reviewed 
to ascertain with the recent examination is full and 
complete.  Id.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as the basis of reduction.  Id.  Ratings on account 
of diseases subject to temporary or episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that permanent improvement of physical or 
mental condition has been demonstrated.  Id.  If doubt 
remains after considering all the evidence, the rating agency 
will continue the present rating and set a time for 
reexamination.  38 C.F.R. § 3.172(b) (1956).  The provisions 
of 38 C.F.R. § 3.172(a) and (b) apply to permanent ratings or 
those ratings in effect at the same level for five years or 
more, as here.  38 C.F.R. § 3.172(c) (1956).  

The veteran's representative argues that, pursuant to 38 
C.F.R. § 3.172, the RO was not permitted to reduce the 
evaluation because the 1957 examination was not as full and 
complete as the previous examination, and because there is no 
showing of permanent improvement.  The regulation permits a 
rating reduction if the examination is as full and complete 
as previous examinations and where all the evidence of record 
clearly supports the conclusion of permanent improvement.  
38 C.F.R. § 3.172(a).  The Board finds that the reduction was 
permissible here, for the reasons discussed below.  

It is argued that the 1957 examination was less full and 
complete than the examination on which the 10 percent rating 
was based because it did not include X-rays, there was no 
physical manipulation, and it was not performed by an 
orthopedist.  

In addressing whether the 1957 examination was as full and 
complete as the prior examination, the Board compares the 
1952 hospitalization report on which the 10 percent rating 
was based with the 1957 VA examination.  The two reports show 
that there was a similar level of inquiry concerning the 
veteran's history, his complaints, and his examination, 
without obvious deficiency.  The Board notes that X-rays were 
taken in 1952.  These showed a partial bony ankylosis of the 
radio-ulnar articulation, which it was noted would probably 
interfere with supination and pronation, and a small 
osteocartilaginous body present in the joint space.  The 1952 
rating decision shows that the assignment of the 10 percent 
rating under DC 5020 (1956) was based on limitation of motion 
of the elbow -- specifically flexion, which was to 80 
degrees, and extension, which was to 160 degrees - and not 
merely on X-ray findings.  The examination also showed 
rotation, supination and pronation to be slightly limited.  
The finding of limitation of motion was the criteria that 
supported a 10 percent evaluation.  Therefore, the X-ray 
findings themselves were not the basis for the assignment of 
a 10 percent rating.  Consequently, while X-rays were not 
performed on examination in 1957, the Board finds that this, 
in and of itself, does not make the 1957 examination less 
full and complete than the 1952 report of hospitalization.  
Even using the X-ray findings from 1952 in conjunction with 
the physical examination findings from June 1957, motion in 
1957 was noted to be full in all directions and there was no 
swelling, tenderness or pain on manipulation.  When the 1957 
examination report was considered in light of all of the 
evidence of records, including the 1952 X-ray reports, the 
criteria necessary to evaluate the veteran's disorder were 
present, just as they were in 1952.  

The veteran has argued that there was no manipulation of the 
elbow on VA examination in 1957; however, the examination 
report specifically notes that there was no pain on 
manipulation.  Further, while the veteran argues that the 
examination was not performed by an orthopedist, it was 
performed by a medical doctor who was the assistant Chief 
Medical Officer.  The Board finds the 1952 and 1957 
examination findings and the clinicians to be comparatively 
competent and reliable.  The examinations considered 
pertinent medical history, and specifically addressed key 
considerations such as range-of-motion of the elbow.  The 
appellant does not cite to any requirement that the 1957 
examination must have been conducted by an orthopedist to be 
adequate for rating purposes, or to be as full and complete 
as the records upon which the 10 percent rating was based.  

Additionally, all of the evidence of record in 1957 supports 
a conclusion of permanent improvement.  The evidence 
represents significant improvement from the June 1952 
hospitalization examination, wherein motion was noted to be 
limited.  The June 1957 examination report documents that the 
veteran had received no treatment since the 1952 
hospitalization.  The fact that the elbow disability had not 
required further treatment or hospitalization, coupled with 
the 1957 examination findings of no limitation of function 
and the veteran's reported history of occasional locking of 
the elbow followed by aching pain and stiffness but not 
swelling, supported a conclusion that the disability had 
improved.  There is nothing to show the elbow had limitation 
of motion affected by bone changes, swelling, muscle spasm on 
motion or pain objectively substantiated.  38 C.F.R. Part 4, 
Codes 5020, 5003 (1956).  Neither is there a showing of 
limitation of function or limitation of motion during this 
time (DC's 5013-5024, 5099 (1956)).  The fact that the record 
did not contain any evidence since the 1952 hospitalization 
of manifestations that would support a compensable rating, 
and that the veteran did not report the presence of any such 
manifestations, is evidence that the disability had 
demonstrated permanent improvement.  

3)  The veteran contends that the assignment of a 10 percent 
rating in 2003 supports his claim that the reduction in 1957 
amounted to CUE.  Current examination findings and 
speculation regarding what would have been found had X-rays 
been performed in 1957 do not support a finding of CUE in the 
1957 rating reduction, which must be based on evidence at the 
time of the rating reduction.  A finding of clear and 
unmistakable error must be based on the facts at the time of 
the rating decision in question.

In support of this claim, the veteran submitted a copy of a 
letter dated August 6, 1957 and addressed to his 
representative, in which he requested assistance in having 
his compensable evaluation reinstated.  This correspondence 
was not of record at the time of the 1957 rating decision in 
question.  Consequently, it cannot be a basis for a finding 
of CUE, which depends on the evidence in the file at the time 
of the determination being contested. 

Therefore, because the rating board considered the medical 
evidence of record at the time of the July 1957 proposed 
reduction of benefits as well as the veteran's assertion, 
through his representative, that he had occasional locking of 
the elbow, the Board specifically finds that the correct 
facts, as they were known at the time of the July 1957 rating 
decision, were before the adjudicator at the time of the 
rating decision.  Additionally, the statutory and regulatory 
provisions extant at the time of that rating decision were 
correctly applied in reducing the rating from 10 percent to 0 
percent, as the medical evidence at that time showed that the 
veteran had a full range of motion in the right elbow and had 
demonstrated permanent improvement maintained under the 
ordinary conditions of life, i.e., while employed.  
Furthermore, the July 1957 rating decision did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence. 

Specifically, the rating board assigned the rating based upon 
its weighing of the evidence in July 1957; there is no 
evidence that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for an error of fact or law.

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), (West 2002) is not applicable to claims alleging 
clear and unmistakable error.  Livesay v.  Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v.  Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).   



ORDER

Clear and unmistakable error having not been committed in the 
July 23, 1957 rating decision assigning a noncompensable 
evaluation for history of chronic traumatic synovitis of the 
right elbow joint, the veteran's appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


